Citation Nr: 0004110	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-01 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from March 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago which found that the appellant had not submitted new 
and material evidence to reopen his claim for service 
connection for a back condition.  

In December 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  In a May 1957 rating decision, the RO denied service 
connection for a back condition essentially on the basis that 
such condition was not shown.  The appellant was notified of 
that decision in May 1957 and did not appeal it. 

2.  None of the evidence received since 1957 shows that the 
appellant has a back disorder that is related to service.


CONCLUSIONS OF LAW

1.  The May 1957 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for a back disorder 
may not be reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection 
for a back condition in February 1957.  He alleged that this 
condition had started in 1951.  His service medical records 
showed treatment for a "hurt back" in March 1951, and it 
was noted that this was incurred in the line of duty.  In May 
1951, it was noted that he had injured his back eight months 
earlier when lifting "heavy steel."  The examiner concluded 
that this condition had existed prior to entry into service.  
The report of his separation examination dated in January 
1953 includes a history that the veteran strained his back 
lifting old tin cans at Camp Roberts in 1951.  It was noted 
that he had slight limitation of movement.  The RO asked the 
appellant to submit medical evidence showing treatment for 
his back since his separation from service.  He identified 
his treating physician as Dr. Mitchell, and the RO requested 
those records.  Dr. Mitchell responded that the appellant had 
been treated for abdominal pain.  A May 1957 rating decision, 
inter alia, denied service connection for a back condition, 
finding that it was not present upon his separation from 
service.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  The appellant was notified 
of the May 1957 rating decision in May 1957.  He did not 
appeal that decision, and it is therefore final.

In February 1997, the appellant filed a claim for service 
connection for a back condition.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The evidence received subsequent to May 1957 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since May 1957, the following 
evidence has been received:  (1) the appellant's contentions, 
including those presented at a personal hearing in December 
1999; (2) VA outpatient treatment and hospitalization records 
dated from 1993 to 1997; (3) service medical records; and (4) 
January to December 1992 treatment records from an 
unidentified private physician.

To the extent that the appellant contends in hearing 
testimony that he now has a back condition as a result of an 
inservice injury, this evidence is not new.  Prior to 1957, 
he had alleged that he had a back condition as a result of a 
1951 back injury during service.  He has not submitted any 
new contentions regarding this condition; he has, at best, 
merely repeated his prior assertions.  This evidence is 
cumulative of evidence of record at the time of the May 1957 
rating decision and, thus, is not new.

Under pertinent regulations, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (1999) (emphasis added).  The service 
records submitted by the appellant in 1997 are not new.  All 
the records are copies of service medical records in the file 
at the time of the 1957 rating decision.  Therefore, receipt 
of the additional service records does not mandate 
reconsideration of the appellant's claim.

The rest of the evidence received since 1957 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  
38 C.F.R. § 3.156(a) (1999).

The new evidence is relevant to the claim, in that it shows 
treatment for back pain, but it is not significant.  First, 
the new evidence does not show that the appellant currently 
has a chronic back disorder.  The only treatment shown for 
complaints of back pain was in 1992 and in 1996.  Diagnoses 
were back pain and back strain in connection with a fall.  
There is no statement by a medical professional that the 
appellant has a chronic back disability.  

Second, there are no medical opinions indicating that any 
claimed back disorder is related to a disease or injury in 
service.  The recent treatment records, alone, are not so 
significant that they require reopening of this claim.  They 
are not significant because they merely reflect treatment for 
back pain, without relating it to the appellant's service in 
any manner.  In addition, the treatment occurred about 40 
years after the appellant's separation from service, and 
there is no evidence of treatment for back symptoms in the 
interim. 

The appellant's hearing testimony that he has a back 
disability as a result of his military service is neither 
material nor competent evidence.  There is no evidence that 
he possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Accordingly, the Board finds that the evidence received 
subsequent to May 1957 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for a back condition.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

The appeal to reopen a claim of service connection for a back 
disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

